Citation Nr: 1453737	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a rash of the left thigh, to include as secondary to a left thigh injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified at a Board hearing at the RO in Wichita, Kansas in April 2011.  This transcript has been associated with the file.

In December 2011, the Board remanded the issue on appeal for further development.  The appeal has been returned to the Board for further adjudication.  

In the January 2008 rating decision, the RO also denied a claim to reopen a claim for service connection for status post removal of spear, left thigh because the evidence submitted was not new and material.  The Veteran subsequently appealed this denial.  In an August 2012 rating decision the RO granted service connection for status post removal of spear, left thigh, as well as service connection for scar, status post removal of spear, left thigh.  As the Veteran has not initiated an appeal regarding the disability ratings or effective dates assigned, the issue is no longer before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Regrettably, a remand is required in this case.  In the December 2011 remand, the Board requested that the Veteran be scheduled for an appropriate VA examination to determine the nature and etiology of any and all diagnosed left thigh conditions, to include left thigh skin conditions.  The Veteran was examined in January 2012.  
At the January 2012 skin disease examination, the examiner reviewed the claims file and made note that the Veteran had a diagnosis of resolved tinea corpora in 2008.  The examiner reported that the Veteran did not have a rash on his left thigh at that time and had no infections of the skin.  No opinion was provided as to direct or secondary service connection.  Instead the examiner stated that there was no rash present at the time of examination and the Veteran's description of rash symptoms were inconsistent with tinea.  He stated that he advised the Veteran to notify VA when rash is present for re-examination.  

Since the VA examiner found no active evidence of a rash of the left thigh at the time of the January 2012 VA examination, a remand for a new VA examination during a flare-up, if possible, is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); "A remand by... the Board confers on the Veteran or other claimant, 
as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it 
must insure the examination is adequate); Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).

Additionally, the remand directives indicated that the examiner should provide an opinion as to whether any diagnosed left thigh rash was related to the Veteran's service and/or whether any diagnosed left thigh rash was caused by or aggravated by the service-connected left thigh disability.  As no opinion was provided as to either direct or secondary service connection, the Veteran should be provided a new VA examination, and the examiner should be asked to provide the above information, in compliance with the December 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any and all diagnosed left thigh skin conditions, preferably during a time when it is symptomatic or flaring up.  The claims folder should be made available to, and reviewed by, the examiner, and the examiner should state that the Veteran's C-file has been reviewed in association with the examination.  The examiner must be advised that service connection is currently in effect for disabilities that include residual disability, Muscle Group XIV, status post removal of spear, left thigh, and scar, status post removal of spear, left thigh.

a) The examiner should identify all left thigh skin conditions found.  

b) The examiner should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed left thigh skin disorder had its onset during his active service, or was caused by any event in his active service.

c) If the Veteran is determined to have a left thigh skin disorder that is not related to his service, the examiner should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed left thigh skin disorder was caused or aggravated by a service-connected left lower extremity disorder;

A rationale for all opinions expressed should be provided.  If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefor. 

The examiner should advise the Veteran that should the Veteran's skin symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

3.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

4.  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

5.  After completing the above, and any other development deemed necessary, readjudicate the claim, to include consideration under 38 C.F.R. § 3.310.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



